DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Elected Invention Allowable, Rejoinder of Previously Withdrawn Claims
Claim 1 is allowable. Claims 9-11 and 13-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement  between semiconductor device and method of forming as set forth in the Office action mailed on  10/28/2019, is hereby withdrawn and claims 9-11 and 13-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

Reasons for Allowance
Claims 1, 2, 4-11, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 recite "wherein the plurality of 2Appl. No. 16/453,096Attorney Docket No. 36654UNon-Final Office Action mailed November 20, 2020sub-pixel regions comprise a red sub-pixel region, a green sub-pixel region, and a blue sub-pixel region, the cavity length adjusting layer in the red sub-pixel region has a thickness of about 1630A tol730A, the cavity length adjusting layer in the green sub-pixel region has a thickness of about 730A to 830A, and the cavity length adjusting layer of the blue sub-pixel region has a thickness of about 1130 to 1230A" , this feature in combination with the other features of the claim, is not taught by the references of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829